NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                        JUN 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

In re: KEYSTONE MINE                             No.   17-60013
MANAGEMENT, II,
                                                 BAP No. 15-1202
             Debtor,
______________________________
                                                 MEMORANDUM*
KEYSTONE MINE COMPANY, LTD.; et
al.,

                  Appellants,

 v.

RANDELL PARKER; et al.,

                  Appellees.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Kurtz, Jury, and Martin, Bankruptcy Judges, Presiding

                                Submitted June 15, 2018**
                                San Francisco, California

Before: MURPHY,*** PAEZ, and IKUTA, Circuit Judges.

      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for the
      Appellants challenge a memorandum decision of the Ninth Circuit

Bankruptcy Appellate Panel (“BAP”) dismissing as statutorily moot their

appeals from two orders entered by the United States Bankruptcy Court for

the Eastern District of California and affirming a third order. This court

reviews BAP decisions de novo, applying the same standard of review the

BAP applied to the bankruptcy court’s ruling. Anastas v. Am. Sav. Bank (In

re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996). The bankruptcy court’s

findings of fact are reviewed for clear error. Id. Our jurisdiction arises

under 28 U.S.C. § 158(d)(1). 1

      The two appeals dismissed as moot by the BAP involved an order of

the bankruptcy court approving the sale of certain mining claims and

mining-related assets owned by the bankruptcy estate (the “Sale Order”) and

an order approving bidding procedures (the “Bidding Order”). The mining

claims and other assets were sold to Bush Management Company (“Bush”),

the bankruptcy estate’s largest secured creditor and the only bidder.




U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      1
       Appellees suggest the instant appeal is constitutionally moot because
the bankruptcy case is now closed. We disagree with Appellees’ suggestion
of mootness and conclude it is not appropriate to dismiss the appeal under
the constitutional mootness doctrine.


                                         2                              17-60013
      Appellants seek to unwind the sale of the estate’s assets to Bush,

challenging both the sale and the bidding procedures—particularly the

decision to permit Bush to credit bid. As the BAP correctly determined, the

bankruptcy court’s finding that Bush was a good-faith purchaser moots

Appellants’ appeal from the entry of the Sale Order and the Bidding Order

because the sale of the bankruptcy estate’s assets was not stayed pending

appeal. 11 U.S.C. § 363(m).

      Appellants mount multiple indirect challenges to the bankruptcy

court’s good-faith finding. They assert there was collusion between the

Trustee and Bush because the Trustee failed to adequately ch allenge the

validity of Bush’s loan and lien rights under Washington law and failed to

determine whether the value of Bush’s secured claims should be reduced

because of an alleged usurious interest rate. The record does not support

Appellants’ assertions. To the contrary, the bankruptcy court’s finding is

amply supported by the record. The Trustee made unchallenged

representations to the court that he “thoroughly analyzed” all potential

challenges to the validity of Bush’s secured claim, including those identified

by Appellants, but determined they were not viable. The Trustee explained

any changes in his position by informing the bankruptcy court he had




                                      3                                    17-60013
reexamined his prior stance after he received and examined Bush’s amended

proof of claim and its accompanying documentation.

         Appellants also allege Bush is not a good-faith purchaser because its

major stakeholder, John Hagestad, has a limited partnership interest in one

of the Keystone entities. They do not clearly articulate how Hagestad’s

interest undermines the bankruptcy court’s good-faith finding as to Bush,

although they complain that Hagestad set the bankruptcy proceeding in

motion by bringing a claim against the debtor in state court. Presumably,

Appellees’ theory is this was done as part of an elaborate scheme to obtain

the interests of the debtor’s largest secured creditor 2 and then wrest the

mining claims from the Keystone entities. There is no record support for

Appellants’ breach of fiduciary duty theory.

         No argument presented by Appellants is persuasive. The bankruptcy

court’s finding that Bush is a good-faith purchaser under § 363(m) is

supported by the record and is not clearly erroneous. Accordingly,

Appellants have no remedy on appeal and their challenges to the Sale Order

and the Bidding Order are moot. See Onouli–Kona Land Co. v. Estate of

Richards (In re Onouli–Kona Land Co.), 846 F.2d 1170, 1173 (9th Cir.


         2
             Bush acquired the secured claims after the bankruptcy petition was
filed.


                                           4                                17-60013
1988) (holding § 363(m) statutorily limits appellate remedies if the buyer

acted in good faith).

      In a final attempt to avoid application of 11 U.S.C. § 363(m),

Appellants cite this court’s opinion in Sun Valley Ranches, Inc. v. The

Equitable Life Assurance Society (In re Sun Valley Ranches, Inc. ), 823 F.2d
1373 (9th Cir. 1987), for the proposition that Appellees have failed to meet

their “heavy burden” of establishing no effective remedy is available.

Unlike the matter before this court, Sun Valley Ranches involved a

foreclosure sale of real property acquired subject to statutory rights of

redemption. Id. at 1374. Appellants have not shown the debtor has a right

of redemption and they do not challenge the BAP’s conclusion that no Ninth

Circuit, California, or Washington case indicates “a debtor has a right of

redemption following a trustee-initiated bankruptcy sale.” Neither do they

provide any argument as to why the exception set out in Sun Valley Ranches

should be extended beyond foreclosure sales. See In re Onouli–Kona Land

Co., 846 F.2d at 1174–75 (“The exception we articulated in In re Sun Valley

for real property sold to a party-creditor is only appropriate when a

foreclosure sale is subject to statutory rights of redemption.” ). For these

reasons, Appellants’ argument is unconvincing.




                                       5                                    17-60013
      As they did before the BAP, Appellants also challenge the bankruptcy

court’s order approving the compromise between Bush and the bankruptcy

estate (the “Compromise Order”). The BAP concluded Appellants’

argument was inadequately presented and, therefore, waived. The entirety

of Appellants’ opening argument focuses only on the BAP’s waiver ruling

and fails to address the substance of Appellants’ challenge to the

Compromise Order. Accordingly, we do not address the issue. Christian

Legal Soc’y v. Wu, 626 F.3d 483, 487 (9th Cir. 2010) (noting this court does

not consider matters unless they are “specifically and distinctly argued in

appellant’s opening brief,” including those that are “argued in passing” or

are “bare assertions with no supporting argument” (quotations and

alterations omitted)).

      Affirmed




                                      6                                 17-60013